EXHIBIT 10.2

  

FORM OF SHARE CANCELLATION AGREEMENT

 

This SHARE CANCELLATION AGREEMENT (this “Agreement”), dated November 7, 2016
(the “Effective Date”), is entered into by and among (the “Company”), Makkanotti
Group Corp., a Nevada corporation, (the “Company”), [ · ] (the “Cancelling
Party”). The Company and Cancelling Party are also hereinafter individually and
jointly referred to as “P(p)arty” and/or “P(p)arties”.

 

RECITALS

 

WHEREAS, as of the date hereof, the Cancelling Party is the owner of [ ·
] shares of the Company’s common stock, par value $0.001per share; and

 

WHEREAS, concurrently herewith, the Parties and Cure Pharmaceutical Corp., a
California corporation (“Cure Pharma”), are entering into a Share Exchange and
Conversion Agreement (the “Exchange Agreement”), pursuant to which Cure Pharma
will become a wholly owned subsidiary of the Company; and

 

WHEREAS, it is a condition precedent to the consummation of the Exchange
Agreement that the Cancelling Party will enter into this Agreement, which will
effectuate the cancellation of an aggregate [ · ] shares of the Company’s common
stock owned by the Cancelling Party (the “Cancelled Shares”);

 

WHEREAS, the Cancelling Party acknowledges that it would benefit from the
completion of the transactions contemplated by the Exchange Agreement; and

 

WHEREAS, the Cancelling Party is entering into this Agreement to, amongst other
things, induce Cure Pharma to enter into the Exchange Agreement and the
Cancelling Party acknowledges that Cure Pharma would not consummate the
transactions contemplated by the Exchange Agreement unless the transactions
contemplated hereby are effectuated in accordance herewith.

 

AGREEMENT

 

In consideration of the mutual promises herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

 

1. Cancellation of Cancelled Shares. On the Effective Date, the Cancelling Party
will deliver to the Company the necessary documentation for the cancellation of
the stock certificates representing the Cancelled Shares, along with duly
executed medallion guaranteed stock powers covering the Cancelled Shares (or
such other documents acceptable to the Company’s transfer agent) and hereby
irrevocably instructs the Company and the Company’s transfer agent to cancel the
Cancelled Shares such that the Cancelled Shares will no longer be outstanding on
the stock ledger of the Company and such that the Cancelling Party shall no
longer have any interest in the Cancelled Shares whatsoever. The Company shall
immediately deliver to the Company’s transfer agent irrevocable instructions
providing for the cancellation of the Cancelled Shares. As of the Effective
Date, the Cancelling Party hereby waives any and all rights and interests it
has, had or may have with respect to the Cancelled Shares.

 

 1

 



 

2. Consideration for Share Cancellation. At the Closing, as consideration for
the cancellation of the Cancelled Shares by the Cancelling Party, the Company
shall deliver to the Cancelling Party a warrant for the purchase of up to [ ·
] shares of the Company’s common stock (the “New Warrant”) with an exercise
price per share of $2.00 (subject to adjustment for reverse and forward stock
splits, stock dividends, stock combinations and other similar transactions of
the Company’s common stock that occur after the date of this Agreement) (the
“Exercise Price”). The New Warrant shall be exercisable for period of four (4)
years from its issuance date and shall include a call provision pursuant to
which the Company shall have the right to call the exercise of all, or the
remaining portion of the New Warrant outstanding and unexercised at the
then-current Exercise Price on or at any time after the effective date of the
Company’s listing of its common stock for trading on any of the following
markets or exchanges: the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange, the NYSE MKT LLC
exchange or any other national securities exchange registered with the U.S.
Securities and Exchange Commission (the “SEC”) under Section 6(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The shares of
Company’s common stock issuable upon exercise of New Warrant are herein referred
to as the “New Warrant Shares” and the New Warrant and the New Warrant Shares
are herein together referred to as the “Securities.”

  

3. Effective Date. This Agreement shall become effective upon the execution of
this Agreement. The transactions to occur at such place and time with respect to
this Agreement are referred to herein as the “Closing”.

 

4. Release of Claims. At and subsequent to the Closing, the Cancelling Party, on
behalf of its directors, shareholders, officers, legal representatives,
affiliates and related entities hereby releases and forever discharges the
Company, and its respective past, present and future officers, directors,
partners, principals, agents, employees, affiliates, related entities,
successors and assigns from any and all claims, demands, obligations, losses,
causes of action, costs, expenses, attorneys’ fees and liabilities whatsoever,
whether based on contract, tort, statutory or other legal or equitable theories
of recovery, and whether known or unknown, asserted or unasserted, which in any
way are based upon, arise out of or relate to the Cancelled Shares. The Parties
intend that this Agreement cover all claims or possible claims based upon,
arising out of or related to those matters referred to in the foregoing release,
whether such claims or possible claims are known, unknown or hereafter
discovered.

 

5. Representations by the Cancelling Party.

 

(a) The Cancelling Party owns the Cancelled Shares of record and beneficially
free and clear of all liens, claims, charges, security interests, and/or
encumbrances of any kind whatsoever. The Cancelling Party has sole control over
the Cancelled Shares and/or sole discretionary authority over any account in
which they are held. Except for this Agreement, no person/entity has any option
or right to purchase or otherwise acquire the Cancelled Shares, whether by
contract of sale or otherwise, nor is there a “short position” as to the
Cancelled Shares.

 

 2

 



 

(b) The Cancelling Party has full right, power and authority to execute, deliver
and perform this Agreement and to carry out the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by the
Cancelling Party and constitutes a valid, binding obligation of the Cancelling
Party, enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).

 

(c) Cancelling Party represents and warrants that it has the requisite authority
and capacity to enter into this Agreement, as well as carry out the
terms/conditions referenced herein. Additionally, Cancelling Party represents
and warrants that its compliance with the terms and conditions of this Agreement
and will not violate any instrument relating to the conduct of its business, or
any other agreement which it may be a party, or any federal and state rules or
regulations applicable to either Party.

 

(d) Cancelling Party is, and on the date which it exercises the New Warrant it
will be, an “accredited investor” within the meaning of Rule 501 under the
Securities Act of 1933, as amended (the “Securities Act”), and was not organized
for the specific purpose of acquiring the Securities. Cancelling Party has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Cancelling Party is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment. Cancelling Party has had the opportunity to ask questions and
receive answers concerning the terms and conditions of its purchase of the
Securities and to obtain any additional information from the Company that is
necessary to verify the information furnished in the Company’s periodic, current
and other reports required to be filed by it under the Exchange Act made with
the SEC.

 

(e) Cancelling Party is (i) purchasing the New Warrant and (ii) upon exercise of
the New Warrant will acquire the New Warrant Shares issuable upon exercise
thereof, for investment purposes for its own account only and not with a view
to, or for resale in connection with, any public sale or “distribution” thereof
within the meaning of the Securities Act. Cancelling Party understands that the
Securities have not been registered under the Securities Act or registered or
qualified under the applicable securities law of any other jurisdiction in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of Cancelling Party’s investment intent
as expressed herein.

 

6. Representations and Warranties of the Company. The Company represents and
warrants to Cancelling Party as of the date hereof as follows:

 

(a) Corporate Authorization; Enforceability. The execution, delivery and
performance by the Company of this Agreement are within the corporate powers and
have been, duly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly executed and delivered by the Company and
constitutes the valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

 3

 



 

(b) Governmental Authorization. The execution, delivery and performance by the
Company of this Agreement requires no consent, approval, order, authorization or
action by or in respect of, or filing with, any governmental authority.

 

(c) Non-Contravention; Consents. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby do not (i) violate the articles of incorporation or bylaws of the
Company, or (ii) violate any applicable law or order.

 

7. Restrictions on Transfer of Securities; Registrable Securities.

 

(a) Restrictions on Transferability. The Securities shall not be offered, sold,
resold, pledged, assigned or otherwise transferred from Cancelling Party to a
transferee (any such transferee, a “Holder”) other than (i) if such Securities
have been registered for sale pursuant to an effective registration statement
under the Securities Act or (ii) (A) in accordance with the provisions of
Section 7 and Section 12 hereof, (B) in accordance with the applicable
provisions of the New Warrant, and (C) where Cancelling Party shall have
delivered to the Company an opinion of counsel, in a form acceptable to the
Company and from counsel reasonably acceptable to the Company, to the effect
that such Securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration. Cancelling Party
will be required to notify any subsequent purchaser of any then-existing resale
restrictions as set forth above. The Company shall be entitled to give stop
transfer instructions to the transfer agent with respect to the Securities to
enforce the foregoing restrictions.

 

(b) Restrictive Legends. Cancelling Party understands that the Securities have
been issued (or will be issued in the case of the New Warrant Shares) pursuant
to an exemption from registration or qualification under the Securities Act and
applicable state securities laws, and the Securities (or any other securities
issued in respect of the Securities upon any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise) shall
(unless otherwise permitted by the provisions hereof or the Warrants) be stamped
or otherwise imprinted with a legend substantially in the following form (in
addition to any legend required under applicable federal or state securities
laws):

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(c) Limitation on Transfer. Notwithstanding the other applicable provisions of
this Agreement to the contrary, Cancelling Party agrees that it shall not
transfer the Warrants to more than ten (10) holders, and each holder to whom all
or part of any Warrant shall be transferred, by executing the assignment
agreement attached to the Warrant, cannot transfer such Warrant to more than one
holder.

 

 4

 



 

8. Further Assurances. Each Party to this Agreement will use its best efforts to
take all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
including, but not limited to the execution and delivery of such other documents
and agreements as may be necessary to effectuate the cancellation of the
Cancelled Shares.

 

9. Notices. Any and all notices and other communications hereunder shall be in
writing and shall be deemed duly given to the party to whom the same is so
delivered, sent, transmitted or mailed at addresses and contact information set
forth on the signature pages hereof (or at such other address for a party as
shall be specified by like notice). Any notices or other communications required
or permitted hereunder shall be in writing, delivered via facsimile, email, U.S.
nationally recognized overnight courier or by hand-delivery and shall be deemed
sufficiently given, received and effective on the earliest of: (i) the date of
transmission, if such notice or communication is delivered via confirmed
facsimile at the applicable facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (Pacific Standard Time) on a Trading Day,
(ii) the next Trading Day after the date of transmission, if such notice or
communication is delivered via confirmed facsimile at the applicable facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (Pacific Standard Time) on any Trading Day,
(iii) the date of transmission, if such notice or communication is delivered via
email at the applicable email address set forth on the signature pages attached
hereto prior to 5:30 p.m. (Pacific Standard Time) on a Trading Day (provided
that such sent email is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not immediately receive an
automatically generated message from the recipient’s email server that such
email could not be delivered to such recipient), (iv) the next Trading Day after
the date of transmission, if such notice or communication is delivered via email
at the applicable email address set forth on the signature pages attached hereto
on a day that is not a Trading Day or later than 5:30 p.m. (Pacific Standard
Time) on any Trading Day (provided that such sent email is kept on file (whether
electronically or otherwise) by the sending party and the sending party does not
immediately receive an automatically generated message from the recipient’s
email server that such email could not be delivered to such recipient), (v) the
second Trading Day following the date of mailing, if sent to the applicable
address set forth in the signature pages hereto by internationally recognized
overnight courier service, or (vi) the date of actual receipt by the party to
whom such notice or communication is required or permitted to be given, if such
notice or communication is hand-delivered to such party.

 

10. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the matters covered herein and
therein and, except as specifically set forth herein, neither the Company nor
the Cancelling Party makes any representation, warranty, covenant or undertaking
with respect to such matters. No amendment, modification, termination or waiver
of any provision of this Agreement, and no consent to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by both Parties. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

 5

 



 

11. Survival of Agreements, Representations and Warranties, etc. All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.

  

12. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by the Parties and their respective successors and
assigns. Cancelling Party may assign its rights under this Agreement to any
person to whom Cancelling Party assigns or transfers any Securities, provided:
(i) such transferor agrees in writing with the transferee or assignee for the
assignment of such rights, and a copy of such agreement is furnished to the
Company after such assignment, (ii) the Company is furnished with written notice
of the name and address of such transferee or assignee, (iii) such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions hereof that apply to the “Cancelling Party,” and (iv) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto.

 

13. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a Party or its respective affiliates, directors, officers, stockholders,
employees or agents) shall be commenced exclusively in the state courts sitting
in the County of Ventura, California or in the United States District Court in
the Western Division of the Central District of California. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state courts sitting in
the County of Ventura, California or in the United States District Court in the
Western Division of the Central District of California for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of the Agreement), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. Each
Party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via internationally recognized overnight courier service (with evidence
of delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If any Party shall commence an action or proceeding to enforce any
provisions of the Agreement, then the prevailing Party in such action or
proceeding shall be reimbursed by the other Party(s) for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

 6

 



 

14. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

15. Miscellaneous. This Agreement embodies the entire agreement and
understanding between the Parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement shall be held invalid or unenforceable for whatever reason, the
remainder of this Agreement shall not be affected thereby and every remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. This Agreement may be executed in any number of counterparts
and by the Parties hereto on separate counterparts but all such counterparts
shall together constitute but one and the same instrument. This Agreement, to
the extent delivered by means of a facsimile machine or electronic mail (any
such delivery, an “Electronic Delivery”), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any Party, each other Party shall
re-execute original forms hereof and deliver them in person to all other
Parties. No Party shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such Party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

 

[Signature page follows]

 



 7

 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 



 

MAKKANOTTI GROUP CORP.,

a Nevada corporation

    By:/s/ Michael Hlavsa

 

Name:

Michael Hlavsa  

Title:

President 

 

 

 

 

 

 

Address for Notices:

 

________________________________________

________________________________________

Phone:  __________________________________

Fax:_____________________________________

Email:  ___________________________________

 

 

 

 

 

 

 

 

 

 

[ · ]

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

Address for Notices:

 

________________________________________

________________________________________

Phone:  __________________________________

Fax:_____________________________________

Email:  ___________________________________

 



 

 



8

 



 